 

Case 1:20-cv-04462-GBD Document 31 Filed 03/02/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIS ANTONIO ORTIZ OCHOA, individually and:
on behalf of others similarly situated,

 

 

Plaintiff, :

-against- : ORDER
PRESTIGE CAFE & DELI II LTD. d/b/a 20 Civ. 4462 (GBD)
PRESTIGE CAFE & DELI I, and BEJAD :

MUSLEH, :
Defendants. :
—_~ ee eee ew ee ee ee ee ee ew Ee eee x

GEORGE B. DANIELS, District Judge:

The initial conference is adjourned from March 2, 2021 to May 11, 2021 at 9:30 a.m.

Dated: March 2, 2021
New York, New York

SO ORDERED.

 

 

BOR B. DANIELS
ITED STATES DISTRICT JUDGE

 
